Citation Nr: 1020925	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  10-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida




THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss, on appeal from an initial 
grant of service connection.  




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had periods of active duty for training from 
November 1947 to August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida, that granted service 
connection and awarded a 30 percent disability rating for 
bilateral hearing loss.  After receiving notification of the 
award, the appellant submitted a notice of disagreement 
claiming that his hearing disability should be rated in 
excess of 30 percent. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant has been measured to have Level VI hearing in 
the right ear and Level VII hearing in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral hearing loss, on appeal from an initial grant of 
service connection, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the appellant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Accordingly, once service connection was granted, no 
additional VCAA notice was required in this case.

VA also has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009).  In this respect, the record reflects that a VA 
examination was provided.  The examination report indicates 
the claims folder was reviewed and the results of 
audiological testing were set forth.  Therefore, the Board 
finds that the examination report was adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the appellant's claim.

Although the appellant has not asserted that the most recent 
VA examination inadequately reflected the appellant's hearing 
loss, the Board would add the following.  In Martinak v. 
Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held 
that audiometric testing in sound controlled rooms are 
adequate testing grounds for rating purposes.  As such, the 
Board finds that the VA examination result contained in the 
claims folder is adequate for rating purposes.  The appellant 
has offered no expert medical evidence demonstrating that an 
audiometry test conducted in a sound-controlled room produces 
inaccurate, misleading, or clinically unacceptable test 
results; nor has he offered any expert medical evidence 
demonstrating that an alternative testing method exists and 
that such method is in use by the general medical community.  
Thus, no additional action in this regard is warranted.  See 
Martinak (noting that even if an audiologist's description of 
the functional effects of the appellant's hearing disability 
was somehow defective, the appellant bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination).

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Additionally, the appellant was given notice that the 
VA would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered statements 
in support of his claim.  Accordingly, VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

The appellant has come before the VA asking that his 
bilateral hearing loss condition be assigned a disability 
rating in excess of 30 percent.  He believes that the 
symptoms and manifestations produced by this condition 
entitle him to a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The issue on appeal stems from the appellant's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).  In that 
regard, the appellant asserts that he experiences extensive 
hearing loss which is approaching almost total deafness.  

In this instance, the Board must consider whether a higher 
rating may be awarded for the appellant's bilateral hearing 
loss.  On the authorized audiological evaluation in November 
2009, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
65
65
70
80
LEFT
65
65
70
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 66 percent in the left ear.  
The average pure tone thresholds, in decibels, for the right 
ear was 70 and for the left ear 68.75.

To evaluate the degree of disability from defective hearing, 
the VA Schedule for Rating Disabilities (Rating Schedule) 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100; 
Table VI (2009).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2009).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

Applying the above test results to Table VI of the Rating 
Schedule, the appellant's hearing loss results in designation 
of Level VI hearing, right ear, and Level VII hearing, left 
ear.  When the formula in Table VII for determining the 
disability evaluation is applied to these numeric 
designations, the results produce a rating of 30 percent.  38 
C.F.R. § 4.85, Table VII (2009). 

The regulations also provide for evaluating claimants with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2009) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these service members 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
provision applicable to this case, 38 C.F.R. § 4.86(a), 
indicates that if pure tone thresholds in any four of the 
five frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  See 64 Fed. Reg. 25209 (May 11, 1999).  This 
provision corrects for the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  Id.  In applying the 
most test results of November 2009 and using Table VIa, the 
appellant's hearing loss results in designation of Level VI 
hearing, right ear, and Level V hearing, left ear.  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results produce a rating of 20 percent (but no higher).  38 
C.F.R. § 4.85, Table VII (2009).  Therefore, an evaluation in 
excess of 30 percent cannot be assigned pursuant to 38 C.F.R. 
§ 4.86(a).

The Board is cognizant of the appellant's argument to the 
effect that his hearing loss should be assigned an evaluation 
in excess of 30 percent as he states he has extensive hearing 
loss approaching almost total deafness.  However, the Board 
is bound in its decisions by applicable provisions of law and 
regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
19.5 (2009).  In addition, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Rating Schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  
Accordingly, the Board concludes that an evaluation in excess 
of 30 percent is not supported by the record and an increased 
evaluation is not warranted at any time during the pendency 
of the appeal.  See Fenderson, supra.

In determining whether a higher schedular rating is warranted 
for a disease or disability, VA must determine whether the 
evidence supports the appellant's claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the Board sympathizes with the 
appellant's difficulties due to his hearing loss, the Board 
is constrained to abide by VA regulations.  In light of the 
above, the Board finds that the evidence is against his 
claim.

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the appellant's 
hearing loss with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the appellant's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his 
hearing loss.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his hearing loss.  
Additionally, there is not shown to be evidence of marked 
interference with employment solely due to the disability.  
There is nothing in the record which suggests that the 
disability itself markedly impacted his ability to perform a 
job.  Moreover, there is no evidence in the medical records 
of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss, on appeal from an initial grant of 
service connection, is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


